Order entered June 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00421-CR
                                       No. 05-13-00422-CR
                                       No. 05-13-00423-CR
                                       No. 05-13-00424-CR
                                       No. 05-13-00425-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                                 ALBERT G. HILL III, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F11-00180-Q, F11-00181-Q, F11-00182-Q,
                                F11-00183-Q, F11-00191-Q

                                             ORDER
       The reporter’s record is overdue in these State’s appeals.           Accordingly, the Court

ORDERS court reporter Marissa Garza to file, within THIRTY DAYS of the date of this order,

the reporter’s record of all of the hearings conducted on appellee’s motion to dismiss.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, 204th Judicial District Court, and to counsel for all parties.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE